Title: To John Adams from Tench Coxe, 14 August 1797
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia Augt. 14. 1797—

I had the honor to communicate to you by a late mail a few important lines concerning a foreign topic. In this separate letter, I pursue the duty which always accompanies such communications that of furnishing the name to you in such manner & as early as circumstances permit. My letter was from Mr. la Forest, whose residence in America in the Employment of France, and correspondence with its government for sixteen or eighteen years has interested him in the subject and qualifies him to judge of it. His duties have risen from that of a Vice consul in a few southern posts to those of consul general and imaccredited joint minister. He is a real friend of order & property, and of course desires nothing more than to see the Government of his country act with wisdom & justice in its affairs, both domestic & foreign. He has many friendships & some considerable matters of property in the United States. Upon the whole I consider such ideas coming from him as very important. At all events, Sir, you will be able to appreciate them, and combine them with the various information, which result from your public station, knowing their source.
As a complete communication upon this subject has led me, Sir, to the liberty of addressing you, it may be useful for me to add a few lines on the present Situation of Philad—
On my return from a visit of eight days to the summer residence of my family, I learn’d that several deaths, of a nature, very suspicious as to the diseases, had taken place. They have since received such additions to their Number as to afford better opportunities of observation to our Physicians. The widow of the late Thomas Smith Esqr (a sister of Mr. R Peters) a son of hers, two or three of our Merchants, and several young gentlemen, apprentices in that line, who have been able to command the best medical aid have falen before a disease, which is considered to have many characteristics of “the yellow fever” I have learned from our senior public Physician, that two of our practitioners, Dr Wistar and Dr. Currie, have given written opinions that some of the deaths have been occasioned by a disease the same as the yellow fever of 1793. This opinion has occasioned measures to be taken by the Governor for a report from all the gentlemen of the Faculty upon the subject. Applications to them were made in person by our Senior public Physician on Sunday.
Your return to Philadelphia, and the day fixed for the meeting of the Legislature, which is almost a month earlier than in 1793, appear to render this subject so personally & publicly interesting to you that I trust you will excuse the Notice I have taken of it.
I have the honor to be / with great respect, / Sir, / yr. mo. obt. / & mo hum. servt.

Tench Coxe